Chief Justice Robertson
delivered the opinion of the court.
It was irregular to order another execation after one on the same judgment had been returned satisfied. If the latter execution did not contain the whole amount to which the defendant in error was entitled, the regular mode of correcting the error would have been to quash it. But at all events, the order for another execution to issue was erroneous, as it was made on an ex parte motion -and the record does not show that the amount for which it was directed to issue was due.
Sanders, for plaintiffs.
Judgment, reversed and case remanded, with' instructions to dismiss the motion.